DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, lines 6-7, filed on 7/29/2022, with respect to claim 3 have been fully considered and are persuasive.  The 112(d) rejection  of claim 3 because of amendments has been withdrawn. 
Applicant’s arguments, see page 1, lines 14-16, filed 7/29/2022, with respect to the rejection of claim 1 and similarly for independent claim 10-12 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Narla [US 20170271875 A1], Wu [US 8928378] and Qiu [US 20180102672].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 10-11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Narla [US 20170271875 A1]. 
Regarding claim 1, Narla discloses a power supply apparatus (fig 2), comprising:
An inverter (inverter 202, fig 2), 
a battery (battery 206, fig 2) connected to the inverter (an inverter 202 is connected to battery 206, fig 2 ),
 	wherein the inverter comprises: 
a control device (Detection and initiation circuit 204, fig 2), 
an AC-side connection configured to connect to a supply grid (AC grid 203, fig 2),
 a DC battery connection (Power line 213, fig 2) for connecting to battery (power line 213 is connected to battery, fig 2) , and
 an inverter bridge (an inverter 207, fig 2), 
wherein two poles of the battery are connected to the DC battery connection of the inverter via 
supply lines (power line 213, fig 2) and are configured to charge and discharge the battery (paragraph [0020], line 17-18), 
***Note: The reference does not explicitly disclose the two poles of a battery. But polarity is the property of having two poles that have opposite physical properties; as far as electronics is concerned, there are two poles: positive (+) and negative (-). A battery also has a polarity; it simply means that one end is the positive pole, and the other is the negative pole. In reference figure 2 the battery pack 206 is connected to the inverter 205, means that the battery two poles positive and negative is connected to the inverter 205 via the power line 213. 
a control line connected to the battery (Control line 222 connected to the battery 206, fig 2), and 
a shutdown apparatus (external shut-off switch 210, fig 2), 
wherein the power supply apparatus is configured, in an operating state and due to a shutdown control action of the shutdown apparatus, to shut down or prevent at least a clocking of the inverter bridge of the inverter (power cannot flow into inverter 202, nor can power flow out of inverter 202 once switch 210 is pressed paragraph [0030], ***if there is no power in the inverter it will automatically turn off the clocking of the inverter), and to remove an enabling signal, applied to the control line, for the battery independently of a disconnection of the inverter from the supply grid at the AC-side connection (As an example, shutoff commands may be sent to anti-islanding relays 216 for electrically disconnecting inverter 202 from AC grid 203, paragraph [0030]) such that the battery opens at least one connection for charging and discharging the battery between at least one of its two poles and the inverter (The shutoff signal may cause battery pack 206 to cease outputting DC power/voltage or activate battery switch 221 coupled to battery pack 206. In some embodiments, battery switch 221 disconnects battery pack 206 from inverter 202 so that power cannot flow from battery pack 206 to inverter 202, paragraph [0031]). 
	Regarding claim 2, Narla discloses the power supply apparatus as claimed in claim 1, wherein the battery comprises a battery management system and a protection circuit (battery pack 206 may include battery cells for storing charge, another DC-to-DC converter for converting power to and from the battery cells, and a battery management system (BMS) paragraph [0028]), actuatable by the battery management system, comprising at least one switch (switch 221, fig 2) for opening the at least one connection for charging and discharging the battery (The shutoff signal may cause battery pack 206 to cease outputting DC power/voltage or activate battery switch 221 coupled to battery pack 206. Paragraph [0031]).
	Regarding claim 3, Narla discloses the power supply apparatus as claimed in claim 1, wherein the inverter further comprises a DC/DC converter (DC/DC converter 205, fig 2), and wherein the power supply apparatus is configured, in an operating state and due to the shutdown control action of the shutdown apparatus, to shut down or prevent a clocking of power semiconductor switches of the DC/DC converter (Paragraph [0030]).
	Regarding claim 4, Narla discloses the power supply apparatus as claimed in claim 1, wherein the shutdown apparatus is at least manually operable (External shut-off switch 210 may be any suitable manual switch paragraph [0029]).
	Regarding claim 5, Narla discloses the power supply apparatus as claimed in claim 1, wherein the shutdown apparatus is configured to provide at least one signal due to a shutdown control action (When detection and initiation circuit 204 detects that external shut-off switch 210 has been activated, paragraph [0030]).
	Regarding claim 6, Narla discloses the power supply apparatus as claimed in claim 1, wherein the shutdown apparatus is arranged separately from the power supply apparatus (External Shut-off switch 210, fig 2).
	Regarding claim 7, Narla discloses the power supply apparatus as claimed in claim 1, further comprising a signal line running from the shutdown apparatus to the inverter (signal line 228, fig 2), and the shutdown apparatus and the inverter are configured, in an operating state of the power supply apparatus and due to the shutdown control action of the shutdown apparatus, provide a signal to the signal line, so that the control device of the inverter shuts down or prevents at least one clocking of the inverter bridge (paragraph [0029], [0030]).
	Regarding claim 8, Narla discloses the power supply apparatus as claimed in claim 7, wherein the control line (Control line 222 connects the battery pack 206 to the inverter 202, *** 204is the part of inverter 202, fig 2) connected to the battery is connected to the inverter, and the control device is additionally configured to remove an enabling signal provided on the control line by the inverter such that the battery opens at least one connection for charging and discharging the battery between at least one of its two poles and the inverter (The shutoff signal may cause battery pack 206 to cease outputting DC power/voltage or activate battery switch 221 coupled to battery pack 206. In some embodiments, battery switch 221 disconnects battery pack 206 from inverter 202 so that power cannot flow from battery pack 206 to inverter 202. Paragraph [0031]).
	Regarding claim 10, Narla discloses an inverter (an inverter 202, fig 2), comprising: 
a control device (detection and initiation circuit 204. Fig 2), 
an AC-side connection configured to connect to a supply grid (AC grid 203, fig 2), 
an inverter bridge (an inverter 207, fig 2), and 
a DC battery connection (213, fig 2) for connecting to a battery (battery pack 206. Fig 2), wherein the DC battery connection comprises at least one interface configured to connect to the at least one battery for charging and discharging the battery (paragraph [0020], line 17-18), and wherein the inverter is configured to operate as part of a power supply apparatus (fig 2) that comprises:
 the inverter (inverter 202, fig 2);
 	a battery connected to the inverter (battery 206 is connected to the inverter 202, fig 2 ), wherein the inverter further comprises: 
a control line connected to the battery (control line 222 connected to the battery 206, fig 2), and a shutdown apparatus (External Shut-off switch 210, fig 2), 
wherein the power supply apparatus is configured, in an operating state and due to a shutdown control action of the shutdown apparatus, to shut down or prevent at least a clocking of an inverter bridge of the inverter, and to remove an enabling signal (power cannot flow into inverter 202, nor can power flow out of inverter 202 once switch 210 is pressed paragraph [0030], ***if there is no power in the inverter it automatically turned off the clocking of inverter.) applied to the control line, for the battery independently of a disconnection of the inverter from the supply grid at the AC-side connection (As an example, shutoff commands may be sent to anti-islanding relays 216 for electrically disconnecting inverter 202 from AC grid 203, paragraph [0030]) such that the battery opens at least one connection for charging and discharging the battery between at least one of its two poles and the inverter (The shutoff signal may cause battery pack 206 to cease outputting DC power/voltage or activate battery switch 221 coupled to battery pack 206. In some embodiments, battery switch 221 disconnects battery pack 206 from inverter 202 so that power cannot flow from battery pack 206 to inverter 202, paragraph [0031])
	Regarding claim 11, Narla discloses A shutdown apparatus (external Shut-off switch 210, fig 2) comprising an operating means for shutting down a power supply apparatus, wherein the shutdown apparatus is designed and configured such that at least one signal is provided due to a shutdown control action of the operating means of the shutdown apparatus, and the shutdown apparatus is useable as part of the a power supply apparatus (Paragraph [0030]), the power supply apparatus comprising: 
 an inverter (an inverter 202, fig 2); 
 a battery connected to the inverter (battery 206 is connected to the inverter 202, fig 2), 
wherein the inverter comprises: 
an AC-side connection configured to connect to a supply grid (AC grid 203, fig 2),
 at least one DC battery connection for connecting the battery to an inverter bridge of the inverter (battery 206 connected to the DC/DC converter, fig 2), and wherein two poles of the battery are connected to the DC battery connection of the inverter via supply lines for the purpose of charging and discharging the battery (the power line 213 connected to the battery for charging or discharging of battery, fig 2), a control line connected to the battery (a control line 222, fig 2), and a shutdown apparatus (External-shut off switch 210, fig 2), 
wherein the power supply apparatus is configured, in an operating state and due to a shutdown control action of the shutdown apparatus, to shut down or prevent at least a clocking of the inverter bridge of the inverter, and to remove an enabling signal, applied to the control line, for the battery independently of a disconnection of the inverter from the supply grid at the AC-side connection such that the battery opens at least one connection for charging and discharging the battery between at least one of its two poles and the inverter (Paragraph [0029], [0030], [0031]).
	Regarding claim 16, Narla discloses the power supply apparatus of claim 1, further comprising: a DC-side connection configured to connect to a solar installation (the dc side connection is connected to PV Array or solar array, fig 2), wherein the power supply apparatus is further configured, in an operating state and due to a shutdown control action of the shutdown apparatus, to shut down or prevent at least a clocking of an the inverter bridge of the inverter, and to remove an enabling signal, applied to the control line, for the battery independently of a disconnection of the inverter from the solar installation at the DC-side connection such that the battery opens at least one connection for charging and discharging the battery between at least one of its two poles and the inverter(Paragraph [0029], [0030], [0031]).
	Regarding claim 17, Narla discloses The inverter of claim 10, further comprising: a DC-side connection configured to connect to a solar installation (the PV array is connected with DC-side with power line 211, fig 2), wherein the power supply apparatus is further configured, in an operating state and due to a shutdown control action of the shutdown apparatus, to shut down or prevent at least a clocking of an inverter bridge of the inverter, and to remove an enabling signal, applied to the control line, for the battery independently of a disconnection of the inverter from the solar installation at the DC-side connection such that the battery opens at least one connection for charging and discharging the battery between at least one of its two poles and the inverter(Paragraph [0029], [0030], [0031]) .
	Regarding claim 18, Narla discloses the shutdown apparatus of claim 11, further comprising: a DC-side connection configured to connect to a solar installation (the PV array is connected with DC-side with power line 211, fig 2), wherein the power supply apparatus is further configured, in an operating state and due to a shutdown control action of the shutdown apparatus, to shut down or prevent at least a clocking of an the inverter bridge of the inverter, and to remove an enabling signal, applied to the control line, for the battery independently of a disconnection of the inverter from the solar installation at the DC-side connection such that the battery opens at least one connection for charging and discharging the battery between at least one of its two poles and the inverter (Paragraph [0029], [0030], [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Narla [US 20170271875 A1], and further in view of Qiu [US 20180102672 A1].
Regarding claim 9, Narla discloses the power supply apparatus of claim 1, but Narla does not explicitly disclose the backup device connected  to the battery two poles and the inverter. 
Qui discloses a backup device (212, fig 2) having a control module (switches s1 and s2, fig 2), and the control line connected to the battery (battery 214, fig 2) is connected to the backup device (paragraph [0028]). when the power supply apparatus is configured, in an operating state of the power supply apparatus, to initiate the shutdown control action of the shutdown apparatus in order for the control module to remove an enabling signal provided on the control line by the backup device such that the battery opens at least one connection for charging and discharging the battery between at least one of its two poles and the inverter (when a supply of power from the AC power supply 260 is interrupted, switch S1 may be configured by the current-sensing circuitry of the power backup device 212 to disconnect line 244 from line 246, thus causing the positive terminal of the AC-to-DC converter to be disconnected to the input terminal T.sub.1 of the current source 222, Paragraph [0030]). 
It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the teaching of Qui’s backup device gives more control and safety of charging and discharging of battery.  
Claims 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narla [US 20170271875 A1], and further in view of Wu [US 8928378 B2]. 
Regarding claim 12, Narla discloses a power supply apparatus (fig 2), comprising:
an inverter (inverter 202, fig 2) comprising an inverter bridge circuit (inverter circuit 207, fig 2) configured to selectively switch one or more switches based on a clocking signal (paragraph [0027]); a shutdown circuit (external shut-off switch 210, fig 2) configured to identify a shutdown condition and selectively output a shutdown signal on a signal line to the control circuit upon identification of the shutdown condition (paragraph [0030]); 
a battery system configured to selectively connect to the inverter based on an enable signal on a control line from the control circuit, wherein the control circuit is configured to disable the clocking signal to the inverter and disable the enable signal on the control line to the battery system independently of a disconnection of the inverter from the supply grid at the AC-side connection when the shutdown signal on the signal line indicates a shutdown condition (Paragraph [0029], [0030], [0031]). But Narla is silent over a control circuit configured to selectively enable or disable the clocking signal. 
	Xu discloses the selection logic circuit is configured to selectively enable or disable one or more clock signals (abstract). 
	It would have been obvious for a person having an ordinary skill in the art, at the time the invention was filed to use the selective logic circuit in the control circuit of Narla one can enable or disable the clocking signal of inverter. The selective logic circuit can be used to  avoid the delay in transmission of input or output signals. 
	Regarding claim 13, the power supply apparatus of claim 12 of Narla in view of Xu, Narla further discloses that the inverter bridge circuit stops operating when the clocking signal is disabled (discharge circuits may be implemented in hybrid PV system 200 to dissipate any residual voltage/energy once the power ceases to flow to/from inverter 202, paragraph [0036]).
	Regarding claim 14, the power supply apparatus of claim 12 of Narla in view of Xu, Narla further discloses that wherein the battery system disconnects from the inverter when the enable signal is disabled (paragraph [0030].
Regarding claim 15, the power supply apparatus of claim 12 of Narla in view of Xu, Narla further discloses that the battery system further comprises: a battery management circuit (battery pack 206 may include battery cells for storing charge, another DC-to-DC converter for converting power to and from the battery cells, and a battery management system (BMS) paragraph [0028]); and a protection circuit (RSD 232+ switch 221, fig 2), wherein the protection circuit comprises one or more switches that connect a battery store of the battery system to the inverter (switch 221, fig 2), and wherein the battery management circuit is configured to open at least one of the one or more switches when the enable signal is disabled on the control line (paragraph [0031]).
Regarding claim 19, the power supply apparatus of claim 12 of Narla in view of Xu, Narla further discloses that a DC-side connection configured to connect to a solar installation(the PV array is connected with DC-side with power line 211, fig 2) , wherein the control circuit is configured to disable the clocking signal to the inverter and disable the enable signal on the control line to the battery system independently of a disconnection of the inverter from the solar installation at the DC- side connection when the shutdown signal on the signal line indicates a shutdown condition (Paragraph [0030]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 6, 2022